Citation Nr: 1145916	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation greater than 40 percent beginning August 21, 2007, for neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from May 1978 to September 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

In May 2010, the Board increased the rating for the Veteran's neurogenic bladder to 40 percent, beginning October 5, 2005, and the Board denied a rating greater than 40 percent from October 5, 2005, to August 21, 2007.  However, the Board remanded the case for the RO to readjudicate the issue of entitlement to a rating greater than 30 percent for neurogenic bladder, beginning August 21, 2007, considering all of the evidence of record, including the report of a July 2008 VA compensation examination.  In July 2011, a rating decision assigned a 40 percent rating for neurogenic bladder, effective August 21, 2007, and denied a rating greater than 40 percent for the disability.  Therefore, the only issue remaining on appeal is as set forth above.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Both the July 2011 rating decision and the August 2011 supplemental statement of the case reference pertinent findings on a VA compensation examination that was conducted at the Charleston VA Medical Center in April 2011.  Although considerable VA clinic records have been received since the Board's remand, the report of the April 2011 VA compensation examination is not in the Veteran's claims file.  That examination report is clearly relevant to the Veteran's appeal and must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the report of the VA compensation examination that was conducted at the Charleston VA Medical Center in April 2011 and associate that report with the Veteran's claims file.  

2.  Thereafter, the Veteran's claim for an evaluation greater than 40 percent beginning August 21, 2007, for neurogenic bladder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

